Citation Nr: 0810662	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a spinal vertebrae 
fracture.

2.  Entitlement to service connection for a left ear hearing 
loss disability.

3.  Entitlement to service connection for a pancreas 
disability.

4.  Entitlement to an initial evaluation in excess of 30 
percent disabling for a total right knee replacement. 

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to November 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
granted service connection for a total right knee 
replacement, assigning an evaluation of 100 percent, 
effective July 21, 2003, and 30 percent, effective October 1, 
2004; and which denied claims of service connection for 
hearing loss of the left ear, a pancreas injury, and 
fractured spinal vertebrae.  These matters also come to the 
Board from an October 2004 RO decision which denied 
entitlement to TDIU. 

By an April 2005 rating decision, the veteran's evaluation 
for his right knee disability was increased from 30 percent 
to a temporary evaluation of 100 percent, effective December 
17, 2004, through February 28, 2006.  An evaluation of 30 
percent was then assigned, effective March 1, 2006.  This 30 
percent evaluation was confirmed in a January 2007 rating 
decision.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board also notes that the veteran's initial September 
2002 claim reflected that the veteran may have intended to 
claim service connection for his pancreas injury, spinal 
vertebrae fracture, and left ear hearing loss disability as 
secondary to an already service-connected disability.  In a 
January 2004 statement, however, he clarified his belief that 
he incurred these disabilities as a direct result of an 
inservice accident, and not a service-connected disability.  
Therefore, the Board will proceed to adjudicate the veteran's 
claims for service connection on a direct basis, as opposed 
to a secondary basis.  

The issue of entitlement to an evaluation in excess of 30 
percent disabling for a total right knee replacement is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown by the competent medical 
evidence of record to have a spinal vertebrae fracture that 
is etiologically related to a disease, injury, or event in 
service.

2.  The veteran is not shown by the competent medical 
evidence of record to have a current hearing loss disability 
of the left ear according to VA standards; a left ear hearing 
loss disability was not manifested within one year of service 
separation.

3.  The veteran is not shown by the competent medical 
evidence of record to have a pancreas disability that is 
etiologically related to a disease, injury, or event in 
service.

4.  In an October 2004 rating decision, the RO denied 
entitlement to TDIU.

5.  The veteran was duly notified of the decision and his 
procedural and appellate rights in a November 22, 2004 
letter.

6.  In May 2005, the RO received the veteran's notice of 
disagreement (NOD) with the RO's October 2004 rating decision 
denying entitlement to TDIU.

7.  On August 15, 2005, the RO issued the veteran a statement 
of the case (SOC) addressing the issue of entitlement to 
TDIU.

8.  A substantive appeal was never received in regards to 
this issue. 


CONCLUSIONS OF LAW

1.  A spinal vertebrae fracture was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

2.  A left ear hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss of the left ear be presumed to have been incurred 
therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2007).

3.  A pancreas disability was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

4.  The veteran did not submit a timely and adequate 
substantive appeal of the October 2004 rating decision 
denying entitlement to TDIU; and the Board therefore has no 
jurisdiction to consider an appeal stemming from that 
decision.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regards to the veteran's claim of entitlement to TDIU, the 
timeliness of the substantive appeal is a jurisdictional 
matter and is governed by the interpretation of law.  In such 
a case, the VCAA has no application.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran was 
properly notified of the jurisdictional problem and he was 
afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness.

With respect to the veteran's claims for service connection 
for a spinal vertebrae fracture, a left ear hearing loss 
disability, and a pancreas disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

In regards to the veteran's claims for service connection for 
a pancreas disability, left ear hearing loss, and a spinal 
vertebrae fracture, the Board notes that the December 2002 
VCAA letter sent to the veteran was inadequate.  In November 
2005, a VCAA letter was sent to the veteran which fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  This letter, however, did not 
adequately meet the timing requirement to provide full notice 
to the veteran before the initial denial of these claims in 
January 2004.  See also Dingess, 19 Vet. App. at 489 (holding 
that the timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim).  Nevertheless, the 
Board finds that VA cured any defect in the content of the 
initial December 2002 notice letter by the subsequent 
November 2005 notice letter, issued prior to certification of 
the appeal to the Board.  Normally, VA can cure a failure to 
afford statutory notice to a claimant prior to the initial 
rating decision by issuing a notification letter after the 
decision, readjudicating the claim, and notifying the 
claimant of such readjudication in the SOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006).  However, the 
Board also notes that the veteran did not submit any 
additional evidence relating to these claims after receiving 
the November 2005 notice letter.  Therefore, the Board finds 
that the veteran has waived readjudication and no prejudice 
to the veteran will result in proceeding with the issuance of 
a final decision.  Prickett, 20 Vet. App. at 377 n.2 (2006) 
(Failure to submit additional evidence following proper 
notification may constitute a waiver of readjudication).  See 
also Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007) 
(Finding that requiring readjudication after the appellant 
had no further evidence to submit would result in an 
unnecessary burden on VA with no benefit flowing to the 
veteran.)

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
records, and private medical records are in the file.  All 
records identified by the veteran have been obtained, to the 
extent possible.  VA has fulfilled its duty to assist.

In regards to the veteran's claims of service connection, the 
Board notes that the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes examinations for hearing loss, a pancreas 
disability, and a spinal vertebrae fracture are not needed 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 
Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
veteran's DD Form 214 does not reflect that he received any 
medals which are indicative of combat service.  In addition, 
the veteran does not claim that his alleged disabilities are 
the result of combat service, but instead claims they are the 
result of an inservice motor scooter accident. 

1.  Entitlement to service connection for a spinal vertebrae 
fracture.

The veteran contends that he has a spinal vertebrae fracture 
as the result of his active duty service.  See veteran's 
statement, January 2004.  Specifically, the veteran claims 
that he was involved in a vehicle accident, resulting in 3 
spinal fractures.  Id.  

The Board notes that the veteran was involved in a motor 
scooter accident in March 1966.  See service medical records, 
June 1966.  Service medical records reflect that he was 
diagnosed with a fracture of the right acetabulum and left 
pubic rami, dislocation of the right hip, and traumatic 
arthritis of the right hip as the result of this accident.  
Id.  

A review of the veteran's service medical records does not 
reflect any complaints, treatment or diagnoses of a spinal 
fracture or back injury during service. 

It is clear from the evidence of record that the veteran has 
been diagnosed with early (post-traumatic) degenerative 
changes in the thoracic spine and the lumbar spine, advanced 
degenerative disc disease of the L5-S1 disc space, and 
apparent loss of normal cervical lordosis.  See Markle 
Chiropractic Center treatment records, March 1996; D.J.T., 
D.C. treatment records, January 1991.  However, there is no 
evidence of record indicating that the veteran has suffered a 
spinal fracture at any point, in service or thereafter.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  As there is no evidence of record that the veteran 
had a spinal vertebrae fracture in service and no competent 
medical opinion has related any current back or spine 
disability, to include his degenerative disc disease, to 
service, the veteran's claim fails.  See Hickson, supra. 

The Board acknowledges the veteran's assertions that he 
currently has back problems as the result of his active duty 
service.  See veteran's statement, January 2004.  No medical 
evidence, however, has been submitted to support this 
contention.  The veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

In addition, it should be noted that the first evidence of 
record that the veteran had a spinal injury is from 1991, 
which refers to treatment in 1986, 20 years after his 
inservice accident.  See generally D.J.T., D.C. treatment 
records, January 1991.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Given the amount of time that passed between service and the 
first treatment of record of a back disability, and the fact 
that the claims folder completely lacks any evidence that the 
veteran suffered a spinal fracture or medical opinion 
relating any current back disability to active duty, the 
Board has determined that service connection is not warranted 
for a spinal vertebrae fracture.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a spinal vertebrae fracture must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

2.  Entitlement to service connection for left ear hearing 
loss.

The veteran has contended that he has hearing loss of his 
left ear as the result of his active duty service.  See 
Claim, September 2002.  Specifically, the veteran claims that 
he was involved in a vehicle accident, during which a rock 
impacted his left ear causing hearing loss and the need for 
reconstruction.  See veteran's statement, January 2004.  

Upon review, the entirety of the veteran's service medical 
records are absent any complaints, treatment, or diagnosis of 
left ear hearing loss or a left ear disability.  In addition, 
there is no indication in the medical evidence of record that 
the veteran had left ear hearing loss within one year of 
discharge from service, or that he has a current diagnosis of 
a left ear disability, or left ear hearing loss according to 
38 C.F.R. § 3.385.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have a current left ear 
disability or left ear hearing loss; thus, there may be no 
service connection for this claimed disability on either a 
presumptive or direct basis.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left ear disability, to include left ear hearing loss, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

3.  Entitlement to service connection for a pancreas 
disability.

The veteran has contended that he has a pancreas disability 
as the result of his active duty service.  See veteran's 
statement, January 2004.  Specifically, the veteran claims 
that he was involved in a vehicle accident, causing his right 
leg to be driven into his abdominal cavity, injuring his 
pancreas gland.  Id.  

Despite the veteran's claim of a pancreatic injury, the 
entirety of the veteran's service medical records are absent 
any complaints, treatment, or diagnosis of such a disability.  
In addition, there is no indication in the medical evidence 
of record that the veteran has a current diagnosis of a 
pancreas disability.  

As mentioned above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  While the Board recognizes the veteran's 
sincere belief in his claim, the competent medical evidence 
of record does not show the veteran to have a current 
pancreas disability; thus, there may be no service connection 
for this claimed disability.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a pancreas disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

4.  Entitlement to TDIU.

The question before the Board is whether it has jurisdiction 
to consider the veteran's appeal for entitlement to TDIU.   

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a NOD and completed by a 
substantive appeal after a SOC is furnished to the appellant.  
In essence, the following sequence is required: there must be 
a decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely- filed substantive appeal.  See 38 
C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302 (2007).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (2007).  Any appeal that fails to allege specific 
error of fact or law in the determinations being appealed may 
be dismissed.  38 U.S.C.A. § 3.157 (West 2002); 38 C.F.R. §§ 
20.101, 20.202 (2007).

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.202 (2007).  Where a SOC 
addresses several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all those 
issues or must specifically identify the issues appealed.  
The Board will construe such arguments in a liberal manner, 
but may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
Id; see also Roy v. Brown, 5 Vet. App. 554 (1993).

When VA rules require that a document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2007).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

As previously noted, in an October 2004 rating decision, the 
RO denied entitlement to TDIU.  The veteran was duly notified 
of the decision, and of his procedural and appellate rights, 
in a November 22, 2004 letter.

In response to the veteran's May 2005 NOD, the RO duly issued 
the veteran a SOC on August 15, 2005, addressing the 
aforementioned issue.  The veteran was also provided with a 
blank VA Form 9 on which to perfect his appeal.  In addition, 
it is notable that he was again notified of his procedural 
and appellate rights, and was clearly advised that in order 
to complete his appeal, he had to file a substantive appeal 
within 60 days of the Statement of the Case.  VA never 
received a VA Form 9 Appeal in regards to this issue.  
In January 2008, the veteran was sent a letter inviting him 
to present argument or evidence addressing the jurisdictional 
question of whether he had timely filed an appeal, and he was 
given an opportunity to request a Board hearing so that he 
could present argument in person.  The veteran submitted a 
statement in March 2008 reflecting his belief that he filed a 
timely substantive appeal for this issue.  The claims folder 
contains no evidence of such an appeal.  The Board notes that 
the veteran indicated on his November 2004 VA Form 9 Appeal 
that he wished to appeal the denial of entitlement to TDIU.  
However, at this time, the veteran had not submitted an NOD, 
nor had he been issued a SOC.  Consequently, the November 
2004 VA Form 9 Appeal cannot be viewed as a substantive 
appeal for the issue of entitlement to TDIU. 

Therefore, in this case, the Board finds that the veteran 
failed to file a timely appeal of the October 2004 rating 
decision.  There is no indication of record, nor has the 
veteran contended, that he had good cause for failing to 
request an extension or perfect his appeal in a timely 
manner.  See 38 C.F.R. §§ 3.109(b), 20.303 (2007); Roy, 5 
Vet. App. at 556 (1993) (holding that an extension of time in 
which to file a substantive appeal could not be granted 
unless a request for extension was made in accordance with 
section 20.303).  Moreover, the Board has taken no action 
which would constitute a waiver of the substantive appeal.  
See Beyrle v. Brown, 9 Vet. App. 24 (1996); Roy, 5 Vet. App. 
554 (1993).

In summary, the Board finds that after receiving appropriate 
notification of his appellate rights, the veteran submitted a 
timely NOD with the October 2004 rating decision and the RO 
duly issued a SOC to him on August 15, 2005.  Nonetheless, 
the veteran failed to submit a timely substantive appeal of 
the October 2004 rating decision.  Thus, the Board has no 
jurisdiction to consider an appeal stemming from this rating 
decision.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2007).





ORDER

Entitlement to service connection for a spinal vertebrae 
fracture is denied.

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to service connection for a pancreas disability 
is denied.

The veteran did not submit a timely substantive appeal of the 
October 2004 RO decision, which denied the veteran's claim 
for entitlement to TDIU.


REMAND

Subsequent to the issuance of a SOC in September 2004, the RO 
received and associated with the veteran's claims folder a 
report of a relevant VA examination which had been conducted 
in October 2006, among other things.  However, no 
supplemental statement of the case (SSOC) concerning the 
claim on appeal was issued.  See 38 C.F.R. § 19.31(b)(1) 
(which stipulates that an SSOC will be furnished if the RO 
receives additional pertinent evidence after an SOC or most 
recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board).

Although the additional evidence received since September 
2004 was considered in a January 2007 rating decision, the 
veteran is still entitled to a SSOC that reflects 
consideration of the additional pertinent evidence after 
issuance of a statement of the case and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. § 19.31(b)(1).

Accordingly, the case is REMANDED to the AMC for the 
following action:

Provide the veteran with a SSOC 
as to the issue of entitlement to 
a higher initial evaluation for a 
right knee disability.  If the 
benefits sought are not granted, 
the RO should give the veteran a 
reasonable opportunity to respond 
before returning the record to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


